Citation Nr: 1145353	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-05 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to April 5, 2004, and in excess of 20 percent as of April 5, 2004 for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota which effectuated the Board's June 2007 decision granting service connection for residuals of a cervical spine injury and assigned a10 percent rating prior to April 5, 2004, and in excess of 20 percent as of April 5, 2004 for this disability.  This appeal is now under the jurisdiction of the RO in Lincoln, Nebraska. 

In March 2011, the Veteran submitted a petition to reopen a previously denied service connection claim for a low back disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the evaluations assigned his service-connected cervical spine disability.  For the following reasons, the Board finds that further development is warranted to ensure a full record on appellate review. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist the claimant in developing a claim for VA benefits.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

As noted by the Veteran's representative in a November 2011 brief, the Veteran was last afforded a VA examination to assess his cervical spine disability in April 2004.  This examination is now over seven years old.  On remand, a new VA examination should be performed to assess the current level of severity of the Veteran's cervical spine disability and any resulting functional impairment.  See id.  The examiner should also address whether the Veteran has any associated neurological abnormalities, particular with respect to the bilateral arms.  In this regard, the evidence of record, including an August 1992 private hospitalization record and a June 2001 letter from a private physician reflect that the Veteran has a history of bilateral arm weakness and numbness associated with his cervical spine disability.  A May 2009 VA treatment record also reflects complaints of neck and arm pain.  

Further, since the February 2009 supplemental statement of the case (SSOC) was issued, the Veteran submitted additional relevant evidence in the form of VA and private treatment records showing treatment of his cervical spine disability, including range of motion measurements, and diagnostic imaging.  This additional evidence is pertinent to the Veteran's appeal and has not been considered by the agency of original jurisdiction (AOJ).  A waiver of the Veteran's right to initial consideration of this evidence by the AOJ is not of record.  See 38 C.F.R. § 20.1304 (2011).  Without such a waiver, this case must be returned to the AOJ for consideration of this additional evidence and readjudication of the issue on appeal.  See id.; see also Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) (VA regulation allowing the Board to consider additional evidence without remanding case to the agency of original jurisdiction for initial consideration was invalid).

Finally, the AOJ should take this opportunity to obtain any additional relevant evidence, including the Veteran's VA treatment records dating from May 2009 to the present.  The Board also notes that a January 2009 VA treatment record shows that the Veteran was planning to apply for Social Security disability benefits.  The AOJ should determine whether the Veteran has applied for and/or received Social Security disability benefits for his cervical spine disability.  If so, the AOJ must make every effort to obtain the Veteran's pertinent Social Security Administration (SSA) records.  See Hayes v. Brown, 9 Vet. App. 67 (1996) (holding that where VA has notice that a veteran is receiving SSA disability benefits, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based); see also 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's VA treatment records from May 2009 to the present should be obtained and associated with the claims file.  

2. The AOJ should determine whether the Veteran has applied for and/or received SSA disability benefits for his cervical spine disability.  If so, the AOJ must make every effort to obtain the Veteran's SSA records.  

3. The Veteran should be scheduled for a VA orthopedic examination to identify and evaluate all impairment involving his cervical spine disability, to include any associated neurological abnormalities.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the cervical spine.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

The examiner should also address whether the Veteran has a history of incapacitating episodes during the pendency of this claim.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a Note (1).

The examiner must also determine whether the Veteran has any neurological abnormalities associated with the Veteran's cervical spine disability.  Particular attention should be paid to the bilateral upper extremities, as the Veteran has a documented history of bilateral arm pain, numbness, and weakness associated with his cervical spine disability. 

The examiner should also discuss the extent of the Veteran's functional impairment resulting from his service-connected cervical spine disability to include any impact on his employability.  The examiner should give a complete rationale for any opinions expressed.   

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  The AOJ must consider and take into account all evidence associated with the file after the February 2009 SSOC was issued, including the VA and private treatment records dating from January 2009 to May 2009.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



